Citation Nr: 1748027	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure or diabetes mellitus, type II.

3.  Entitlement to an initial compensable rating for residuals of inactive tuberculosis.

4.  Entitlement to an initial compensable rating for residuals of a biopsy for tuberculosis.

5.  Entitlement to an initial rating in excess of 50 percent prior to January 22, 2015 and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 22, 2015.

7.  Entitlement to a 10 percent evaluation for multiple noncompensable disabilities.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1951 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2011, December 2011, and May 2013 rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  During the course of the appeal, the claims file was transferred to the RO in Boston, Massachusetts.

In May 2010, the Board remanded, in part, the issues of entitlement to service connection for residuals of inactive tuberculosis and residuals of a biopsy for tuberculosis for additional evidentiary development.  These claims were granted in a March 2011 VA rating decision and the Veteran perfected his appeal to the Board.  

In May 2017, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and no additional evidence was received during that period.

The claims of entitlement to service connection for erectile dysfunction and diabetes mellitus, type II, were previously considered and denied in a September 2009 VA rating decision.  A service personnel record has since been obtained.  This record was not associated with the claims file when VA first decided these issues in the September 2009 VA rating decision and is deemed relevant to the claims on appeal.  Accordingly, these claims will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  See 38 C.F.R. § 3.156(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a TDIU prior to January 22, 2015, service connection for diabetes mellitus and erectile dysfunction, an initial compensable rating for residuals of inactive tuberculosis, an initial compensable rating for residuals of a biopsy for tuberculosis, and a 10 percent evaluation for multiple noncompensable disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to January 21, 2015, the Veteran's service-connected PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology.

2.  Since January 22, 2015, the Veteran's service-connected PTSD has not been manifested by total occupational and social impairment due to psychiatric symptomatology.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess of 50 percent prior to January 22, 2015 and in excess of 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his attorney have raised an issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

When entitlement to compensation has been established and a higher initial evaluation is at issue, such as for the service-connected PTSD in this case, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.).

The Veteran filed his initial claim requesting service connection for PTSD on May 31, 2011.  In the December 2011 VA rating decision, service connection for PTSD was granted because the disability was deemed to be directly related to his military service, to include combat and fear of hostile military activity in Vietnam.  The Veteran was assigned a 50 percent disability rating for the entire appeal period effective from May 31, 2011.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  During the course of the appeal, a 70 percent disability rating was assigned effective from January 22, 2015 in a February 2015 VA rating decision.  Since the 50 and 70 percent disability ratings are not the maximum ratings available prior to January 22, 2015 or thereafter, the issue is listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

As such, the Board considers whether an initial rating in excess of 50 percent from prior to January 22, 2015 and in excess of 70 percent thereafter is warranted for PTSD in this case.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A higher rating of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  Id.

A rating of 100 percent, the maximum available, is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Initial Rating in Excess of 50 Percent for PTSD Prior to January 22, 2015

At a July 2011 VA examination for PTSD, the Veteran reported not enjoying life much, episodic occasional panic attacks that occur approximately three or four times a year, nightmares, sleep impairment, intolerance of loud noises, and avoidance of service-related experiences and crowds.  He had not made any good friends outside of his military service.  He had not received psychiatric care within VA or any psychiatric counseling, treatment, or medication.  He retired in 2000, worked a number of part-time positions for approximately 15 hours per week for six years, and had not worked since 2006.  The Veteran also reported he had been married for 55 years, acknowledged his wife's complaints of his irritability and anger, saw some of his grandchildren regularly, and tried to keep himself busy.  Upon clinical evaluation, the Veteran demonstrated cooperation, flat affect, somewhat depressed mood, somewhat diminished eye contact, orientation in all spheres, reasonably good memory, and somewhat sparse speech but within normal limits.  The Veteran denied delusions, hallucinations, and suicidal or homicidal ideation.  The examiner concluded the Veteran was able to maintain activities of daily living and managing financial affairs and characterized the Veteran's diagnosis of PTSD as chronic with some exacerbation of symptoms since retirement five years ago.

After review of the pertinent evidence of record from May 31, 2011 to January 21, 2015, the Board finds the evidence establishes the Veteran's service-connected PTSD was not manifested by occupational and social impairment with deficiencies in most areas due to psychiatric symptomatology.  As discussed above, the Veteran reported having episodic occasional panic attacks less than five times per year, nightmares, sleep impairment, intolerance of loud noises, avoidance of service-related experiences and crowds, and no friends outside of his military service, as well as demonstrated flat effect, depressed mood, and somewhat sparse speech and eye contact.  Nevertheless, his overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate more severe occupational and social impairment at any time during the appeal period to warrant a higher rating.  In fact, the Veteran has demonstrated an ongoing effective relationships with his wife and family and the ability to maintain his activities of daily living during the period on appeal.  As such, an initial rating in excess of 50 percent from May 31, 2011 to January 21, 2015 is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Rating in Excess of 70 Percent for PTSD Since January 22, 2015

At the outset, the Board notes that the issue of entitlement to a TDIU was granted in a February 2015 VA rating decision effective from January 22,  2015.  Particularly, the RO noted that medical evidence showed that the Veteran had severe complications from both mental and physical disabilities.

As a result, total occupational impairment has been acknowledged.  However, to meet the criteria for a 100 percent disability rating, both total occupational and total social impairment must be shown.  A review of VA psychiatric treatment records since January 22, 2015 documents the following psychiatric symptomatology, particularly with regard to social impairment.

At the January 22, 2015 VA examination for PTSD, the Veteran reported going out with his wife once a week for dinner and occasionally visiting his granddaughter, but he avoided crowds and limited his social and recreational activities.  He explained that "sometimes [he] will just sleep in (doing hygiene later in the evening for example)" and is more withdrawn than in the past.  Upon clinical evaluation, the examiner noted the Veteran's current psychiatric symptomatology included depressed mood, anxiety, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner concluded the Veteran's symptoms from PTSD increased in severity since last reviewed, and were best characterized as chronic, and manifested occupational and social impairment with deficiencies in most areas, which is contemplated by the 70 percent criteria. 

At his May 2017 Board hearing, the Veteran provided competent and credible testimony.  He reported being married for 61 years and that he went grocery shopping, but also he felt high strung, short tempered, and stressed out, so he tended to remain by himself, not socialize, and avoided service-related experiences.  He further noted having nightmares, startled responses to sirens, and worsening memory, but he explained he did not forget a lot but does forget things.

After review of the pertinent evidence of record since January 22, 2015, the Board finds the evidence establishes the Veteran's service-connected PTSD has not been manifested by total social impairment due to psychiatric symptomatology.  As discussed above, the Veteran reported avoiding crowds and service-related experiences, limiting his social and recreational activities, being more withdrawn, worsening memory, having startled responses to sirens and a short temper, sleeping in, and completing hygiene later in the evening, as well as demonstrated difficulty in establishing and maintaining effective work and social relationships and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, to the January 2015 VA examiner.  Nevertheless, his overall psychiatric symptomatology did not rise to the level of severity, frequency, or duration to demonstrate total occupational and social impairment at any time during the appeal period to warrant the maximum rating available.  In fact, the Veteran maintains effective relationships with his wife and family, engages in activities of daily living, to include grooming himself and grocery shopping.  As such, total social impairment is not shown and an initial rating in excess of 70 percent since January 22, 2015 is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board is aware that the symptoms listed under the next-higher ratings of 70 and 100 percent are essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Moreover, entitlement to such an evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this case, the Board has considered the next higher ratings for the initial appeal periods prior to January 22 2015 and thereafter but finds that they are rated appropriately.  The signs and symptoms manifested are contemplated by the currently assigned ratings of 50 and 70 percent as they do not manifest with the severity required for higher ratings.

The Board has also considered the possibility of further staged ratings and finds that the scheduler ratings for the service-connected disability on appeal have been in effect for appropriate periods on appeal.  Accordingly, additional staged ratings are inapplicable.  See Hart, 21 Vet. App. at 505.


ORDER

An initial rating in excess of 50 percent prior to January 22, 2015 and in excess of 70 percent thereafter for PTSD is denied.


REMAND

During the course of the appeal, the Veteran contends that service connection is warranted for diabetes mellitus, type II, because he was exposed to Agent Orange while serving aboard the USS Boston in the official waters of Vietnam.  Specifically, at the May 2017 Board hearing he explained that during his duties changing filters he was exposed to "brown water" in the DaNang Harbor because it came from the Mekong River.  He did not assert that he set foot in the Republic of Vietnam.  He asserts that his erectile dysfunction was due to either diabetes mellitus or exposure to herbicides.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, shall be service connected if manifests to a compensable at any time after service.  See 38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e) (2016); McCartt v. West, 12 Vet. App. 164, 166 (1999); see also M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 2 (August 23, 2017) (developing claims based on service aboard ships offshore of the Republic of Vietnam or on inland waterways).

While the July 2011 VA examination report for PTSD and private treatment records document the Veteran's diagnosis of diabetes mellitus, type II, during the appeal period.  His service personnel records document he served aboard the USS Boston (CA 69) from December 20, 1968 to February 25, 1970.

The Board acknowledges that the Joint Services Records Research Center's (JSRRC) current list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents does not include the USS Boston.  Nevertheless, pursuant to a March 2009 request to furnish the dates of the Veteran's service in Vietnam, an April 2009 Personal Information Exchange System (PIES) response revealed the inability to determine whether or not the Veteran had in-country service in Vietnam, but that the USS Boston was in the official waters of Vietnam on multiple dates in 1969 while the Veteran was aboard the USS Boston.  In addition, the service personnel record obtained and associated with the record in October 2009 documents the Veteran received the Vietnam Service Medal because of his participation while aboard the USS Boston in the following operations from June 1969 to October 1969:  Demilitarized Zone (DMZ) supporting the 3rd Marine Division and Operation Durham Peak.

Review of the record does not indicate additional development has been completed to determine whether the Veteran was in an inland waterway during his participation in the noted operations from June 1969 to October 1969.  This requested development is needed to properly adjudicate the issue of entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

A remand is also needed for the issues of entitlement to initial compensable ratings for residuals of inactive tuberculosis and residuals of a biopsy for tuberculosis.  During the course of the appeal, these service-connected residuals were last addressed in June 2010 VA examinations for tuberculosis and scars, which noted the Veteran's ability to walk on flat ground for at least a mile at a time and up three flights of stairs without significant dyspnea and no disabling effects from the scars.  Since the June 2010 VA examinations, the Veteran reported at the May 2017 Board hearing that he has an upcoming breathing test and one of his scars is aggravating with a period of constant itching.  In light of these findings, additional examinations are needed to properly adjudicate the service-connected residuals of inactive tuberculosis and residuals of a biopsy for tuberculosis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159.

The issue of entitlement to a TDIU was granted in a February 2015 VA rating decision.  However, as a TDIU is part of the underlying claims for increased ratings, the issue of whether a TDIU is warranted for the remainder of the appeal period remains before the Board.  As the outcomes of the other claims being remanded could have a substantial effect on the merits of his claim for a TDIU, the claim for a TDIU is inextricably intertwined and remanded with the claims being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Lastly, a remand is needed for the issue of entitlement to a 10 percent evaluation for multiple noncompensable disabilities.  While the Board remands the issues noted above, those decisions may impact the claim for a 10 percent evaluation for multiple noncompensable disabilities.  As such, this issue is also inextricably intertwined.  Id.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take the appropriate action(s), to include referring the case to the JSRRC coordinator, to determine whether the Veteran was in an inland waterway during his participation in the following operations while aboard the USS Boston from December 20, 1968 to February 25, 1970: (i) DMZ supporting the 3rd Marine Division (June 28-July 21, 1969; July 26-July 28, 1969; August 22-September 1, 1969; September 16-October 7, 1969) and/or (ii) Operation Durham Peak (July 22-July 25, 1969).

All documentation of such efforts and responses, both positive and negative, should be added to the claims file.  The AOJ should also follow any recommendations provided in obtaining any relevant records from alternate sources.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his residuals of inactive tuberculosis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

3.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his residuals of a biopsy for tuberculosis.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide all findings, along with a complete rationale for any opinions provided.

4.  Then, the RO should review the record, to include the examination reports, to ensure that the requested information was provided.  If any report is deficient in any manner, the RO must implement corrective procedures.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


